Citation Nr: 9904061	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  98-10 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Basic eligibility for Department of Veterans Affairs 
nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The appellant had active service with the United States 
(U.S.) Army from December 1960 to November 1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1998 decision from the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied eligibility for VA nonservice-connected 
disability pension benefits.


FINDINGS OF FACT

1. The appellant had active service with the U.S. Army from 
December 1960 to November 1963.  There is no evidence of 
record that the appellant served in the Republic of 
Vietnam.  

2. The appellant did not have 90 or more days of active 
service during a period of war.  


CONCLUSION OF LAW

The criteria for entitlement to VA nonservice-connected 
disability pension benefits have not been met.  38 U.S.C.A. 
§§ 101, 1501, 1521 (West 1991); 38 C.F.R. §§ 3.1, 3.2, 3.3 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant's DD Form 214 indicated that he served in the 
U.S. Army from December 1960 to November 1963.  The appellant 
had two years, three months, and seven days of foreign or sea 
service in Europe.  The DD Form 214 lists no decorations or 
medals consistent with service in the Republic of Vietnam.  



The appellant submitted a stipulation, release and order of 
approval and discharge (Order) before the Industrial 
Commission of the State of Idaho, dated in November 1995.  
The appellant suffered an industrial accident in October 
1989, in which he sustained a fractured skull, fractured 
back, and other serious injuries.  In November 1989 the 
appellant was diagnosed with a dense vitreous hemorrhage of 
the left eye and multiple retinal hemorrhages of the right 
eye.  The Order indicated that the appellant had experienced 
significant cognitive deficits as a result of the traumatic 
brain injury, which included his attentional capacities, 
ability for memory and learning, speed of information 
processing, visual processing, executive control functions, 
and self-appraisal.  

The appellant filed a claim for VA nonservice-connected 
disability benefits in December 1997.  He indicated that due 
to his head and back injuries and his poor eyesight he has 
been unable to work since June 1996.  

In his notice of disagreement, received in June 1998, the 
appellant stated that he served in Germany and shipped parts 
to the Vietnam theater for the build-up there.  He indicated 
that his and other's service there helped to bring freedom 
for all and was during the period of conflict in the Republic 
of Vietnam.  In his VA Form 9, substantive appeal, also 
received in June 1998, the veteran stated that he served 
during the Vietnam era, which began in February 1961.  He 
stated that 38 C.F.R. § 3.2(f) is unfair to men who did a 
faithful and loyal job during this period, but were not in 
Vietnam.  

The veteran requested a personal hearing before a Member of 
the Board at the RO.  In a letter received in August 1998, he 
indicated that he would like to have a hearing before an RO 
hearing officer in lieu of a hearing before a Member of the 
Board.  The hearing was scheduled in October 1998, but the 
veteran did not appear.   






Criteria & Analysis

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 101(15) (17), 1521(a) (West 1991).  
A veteran meets the service requirements if he served for 
ninety days or more during a period of war; or for a period 
of ninety consecutive days or more and such period began or 
ended during a period of war.  38 U.S.C.A. § 1521(j).  The 
term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "Vietnam era" means:  1) The period 
beginning on February 28, 1961, and ending on May 7, 1975, in 
the case of a veteran who served in the Republic of Vietnam 
during that period; or 2) The period beginning on August 5, 
1964, and ending on May 7, 1975, in all other cases.  
38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f) (1998).  

Although the Board recognizes the appellant's service in the 
U.S. Army from December 1960 to November 1963, he is not 
eligible for VA nonservice-connected disability pension 
benefits as a matter of law.  The veteran's service records 
do not indicate that he served in the Republic of Vietnam, 
and the veteran does not argue that he served there.  As the 
veteran did not have service in Vietnam, and he was 
discharged prior to August 1964, he did not have service of 
90 days or more during a period of war.  Since the law 
pertaining to eligibility for the claimed benefits is 
dispositive of this issue, the appellant's claims must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The appellant argues that the laws and regulations that do 
not provide for entitlement to pension benefits for those who 
served during the Vietnam era, but not in the Republic of 
Vietnam, are unfair.  

It must be noted that the Board is "bound in its decisions 
by the regulations of the Department"  38 U.S.C.A. § 7104(c) 
(West 1991) as well as by the pertinent laws and precedent 
decisions of the federal courts.  Hence, if this assertion is 
construed as a challenge to the validity of 38 U.S.C.A. 
§ 101(29); 38 C.F.R. § 3.2(f), that is a determination that 
must be made in another forum.  

It is observed, however, that there is a "strong presumption 
of constitutionality attending laws providing for 
governmental payment of monetary benefits." Fischer v. West, 
11 Vet. App. 121 (1998).  In that decision, regarding the 
issue of the propriety of the distinction between wartime and 
non-wartime appellants for purposes basic eligibility to 
nonservice-connected disability pension benefits, the Court 
held that it is well established that when such legislation 
is challenged under the equal protection component of the due 
process clause of the Fifth Amendment, the "rational basis" 
standard applies and unless the statute is "patently 
arbitrary and irrational," it will withstand constitutional 
scrutiny.  Fischer, 11 Vet. App. at 123 (citing Florentino v. 
Brown, 7 Vet. App. 369, 370 (1995) (citing Talon v. Brown, 
999 F.2d 514, 517 (Fed. Cir. 1993), cert. denied 510 U.S. 
1028, 114 S.Ct. 643, 126 L.Ed.2d 601 (1993)).  The Court 
concluded, inter alia, that, in the interest of saving 
governmental resources, it is not "patently arbitrary and 
irrational" to treat wartime appellants differently from non-
wartime appellants for the purpose of awarding pension.  
Fischer, 11 Vet. App. at 124.  


ORDER

Basic eligibility for VA nonservice-connected disability 
pension benefits is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

